Citation Nr: 1626775	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-42 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1977 to September 1980.  

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2009 and September 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed. 

In May 2015, the Board remanded the case for evidentiary development.  The case is again before the Board for further appellate proceedings.

As noted in the May 2015 Board decision, the Veteran's representative raised the matters regarding otitis media and allergic rhinitis in the April 2015 Appellant's Brief.  The Board does not have jurisdiction over these matters and refers them again to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Bilateral Shoulders

Pursuant to the Board's May 2015 remand, the Veteran was afforded a VA examination in September 2015 to determine the etiology of the Veteran's bilateral shoulder disorder.  However, the September 2015 VA examiner opined that the Veteran did not have a diagnosable shoulder disorder and therefore did not address the diagnosis of bilateral periscapular muscle strains that was rendered during the appeal period on VA examination in September 2009.  The September 2015 VA examiner also did not reconcile his opinion that the Veteran's in-service bilateral shoulder possible muscle strain was acute with the Veteran's competent reports of recurrent bilateral shoulder pain since service or with the diagnosis of periscapular muscle strains shown during the appeal period.  Accordingly, a VA addendum opinion should be obtained to determine the etiology of the Veteran's bilateral shoulder disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Sinus Disorder

Pursuant to the Board's May 2015 remand, the Veteran was afforded a VA examination in September 2015 to determine the etiology of a sinus disorder.  However, the September 2015 VA examiner did not provide a clear diagnosis, as the examiner first diagnosed the Veteran with chronic sinusitis and then stated that this diagnosis is not related to service because the diagnosis was rendered with radiographic findings only, without corresponding physical exam abnormalities.  The Board notes that the Veteran is separately service-connected for environmental allergies, and the September 2015 VA examiner addressed only the Veteran's in-service acute rhinitis and allergies and does not address whether the Veteran's sinus disorder is related to service.  In so doing, the examiner also does not address whether the Veterans reported continuing symptoms of "allergies" since service may have also been recurrent manifestations of a sinus disorder.  In other words, the Veteran is competent to report his symptoms, but it is unclear whether the Veteran may have had co-morbid disorders that manifested in similar symptoms.  For these reasons, the Veteran should be afforded a new VA examination to clarify the nature and diagnosis(es) of a sinus disorder, and to determine the etiology of the same.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Cervical Spine Disability

Pursuant to the Board's May 2015 remand, the Veteran was afforded a VA examination in September 2015 to determine the etiology of the Veteran's cervical spine disability.  The September 2015 VA medical opinion did not address the Veteran's history of status post neck nodule removal.  Further, the September 2015 VA examiner's opinion that the degenerative disc disease of the cervical spine is not related to service is not reconciled with the Veteran's competent report of neck symptoms after his in-service fall.  Indeed, the examiner apparently based his opinion entirely on a lack of documented medical evidence to show an in-service fall with neck symptoms or to show continuity of symptomology, and the examiner provided no clinical rationale to support his opinion.  Accordingly, a VA addendum opinion should be obtained to determine the etiology of the Veteran's bilateral shoulder disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Further, there is an indication in the record that the Veteran has submitted claims for disability benefits from the Dept. of Labor and from the Social Security Administration.  See e.g., February 2015 VA treatment record; claim form for U.S. Dept. of Labor submitted in April 2009.  SSA records and records pertaining to claims for workers' compensation disability benefits should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information regarding outstanding treatment records pertaining to the neck, bilateral shoulders, and sinus, specifically to include the following: 

a. Updated records from Dr. Collette dating from November 2008 to present.   

b. Records from Dr. Thorton relevant to the cervical spine and shoulders.  See e.g., April 2010 VA primary care note (noting that this is the Veteran's chiropractor).

c. Records pertaining to the Veteran's cervical nodule removal surgery and to the Veteran's cervical spine fusion.  See e.g., August 2009 VA treatment record (noting that the Veteran has a non-tender neck nodule); April 2010 VA treatment record (noting that the Veteran is status post removal of nodule in March 2010 from a non-VA facility); April 2010 VA primary care note (noting that the Veteran had six screws placed into neck region at Florida Hospital South); February 2015 VA x-ray report of the chest (noting impression of status post lower cervical spine fusion); September 2015 VA examination (Veteran reported that he had a cervical fusion in 2011)

d. Records from Dr. Cruz.  See e.g., April 2010 VA primary care note (noting that this is the Veteran's PCP). 

e. Records from Dr. Umpierre.  See e.g., April 2010 VA primary care note (noting that this is the Veteran's orthopedist).

f. Any other relevant private treatment provider. 

The Veteran should be asked to provide authorization for the release of non-VA records.  All attempts to fulfill this development should be documented in the claims file.    

2. Please request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

3. Please request complete copies of any records, to include medical records, pertaining to a claim for workers' compensation disability benefits from the U.S. Department of Labor.

The Veteran should be asked to authorize the release of these records.  All attempts to fulfill this development should be documented in the claims file. 

4. Please obtain outstanding relevant VA treatment records, to include records dating from April 2015 to present, and dating from July 2012 to February 2015.  

5. Please schedule the Veteran for a VA examination with a medical professional who has expertise in otolaryngology to determine the nature and etiology of a sinus disorder.  Make the claims file available to medical professional for review of the case (to include records on Virtual VA and VBMS).    

a. The examiner is asked to address the nature and diagnosis(es) of a sinus disorder other than environmental allergies during the appeal period (March 2008 to present).  

The examiner's attention is invited to the diagnosis of sinusitis.  See e.g., September 2015 VA examination.

b. The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a sinus disorder diagnosed during the appeal period is related to service.   

The examiner's attention is invited to the Veteran's reports of continuing "allergy" symptoms since service.  Please note that the Veteran is separately service-connected for environmental allergies.  

Please note that the September 2015 VA medical opinion does not provide a clear diagnosis, as the examiner first diagnosed the Veteran with chronic sinusitis and then stated that this diagnosis is not related to service because the diagnosis was rendered with radiographic findings only, without corresponding physical exam abnormalities.  Further, the examiner addressed only the Veteran's in-service acute rhinitis and allergies and does not address whether the Veteran's sinus disorder is related to service.  In so doing, the examiner also does not address whether the Veterans reported continuing symptoms of "allergies" since service may have also been recurrent manifestations of a sinus disorder.  In other words, the Veteran is competent to report his symptoms, but it is unclear whether the Veteran may have had co-morbid disorders that manifested in similar symptoms.  The examiner is reminded that a lack of corroborating medical evidence, such as treatment records and pharmacy records, to support the Veteran's reports of symptoms does not by itself render the Veteran's reports of symptoms not credible.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

6. Please obtain a VA medical opinion from a medical professional who has expertise in orthopedics to determine the etiology of a cervical spine disorder.  Make the claims file available to medical professional for review of the case (to include records on Virtual VA and VBMS).    

The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a diagnosed cervical spine disability during the appeal period (March 2008 to present) is related to service, to include as due to heavy lifting or a fall in service. 

The examiner's attention is invited to the Veteran's reports that after his in-service fall, he had neck problems.  See e.g., August 1998 consult from Pensacola Naval Hospital (reporting pain in the back and neck concurrently due to the in-service fall). 

Please note that the September 2015 VA medical opinion did not address the Veteran's history of status post neck nodule removal.  Further, the September 2015 VA examiner's opinion that the degenerative disc disease of the cervical spine is not related to service is not reconciled with the Veteran's competent report of neck symptoms after his in-service fall.  Indeed, the September 2015 VA examiner apparently based his opinion entirely on a lack of documented medical evidence and provides no clinical rationale to support his opinion.  The examiner is reminded that a lack of corroborating medical evidence, such as treatment records and pharmacy records, to support the Veteran's reports of symptoms, to include neck symptoms in service, does not by itself render the Veteran's reports of symptoms not credible.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

7. Please obtain a VA addendum opinion from the medical professional who conducted the September 2015 VA examination of the bilateral shoulders (or suitable substitute).  Make the claims file available to medical professional for review of the case (to include records on Virtual VA and VBMS).    

The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's bilateral shoulder disability during the appeal period (March 2008 to present) is related to service, to include as due to heavy lifting in service. 

      The examiner's attention is invited to the following:
      
a. The diagnosis  of bilateral periscapular muscle strains rendered during the appeal period.  See September 2009 VA examination.  

b. The Veteran's competent reports of recurrent bilateral shoulder pain since service.

c. The in-service assessment of possible strained muscles in August 1979.  

Please note that the September 2015 VA medical opinion did not address the diagnosis of bilateral periscapular muscle strains that was rendered during the appeal period.  Please also note that the September 2015 VA examiner did not reconcile his opinion that the Veteran's in-service bilateral shoulder possible muscle strain was acute with the Veteran's competent reports of recurrent bilateral shoulder pain since service or with the diagnosis of periscapular muscle strains shown during the appeal period.  The examiner is reminded that a lack of corroborating medical evidence, such as treatment records and pharmacy records, to support the Veteran's reports of symptoms does not by itself render the Veteran's reports of symptoms not credible.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

8. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015)


